Per, Curiam,
All that can be profitably said in this case will be found in the opinion of the learned president of the common pleas on plaintiff’s motion for judgment on the verdict.
The case was carefully and correctly tried and we find nothing in the record that requires a reversal of the judgment. The verdict, by necessary implication, completely negatives anything like fraud in fact. In the circumstances of the case it would have been error to have held that the transaction was a fraud in law. The law does not require such an absolute change of possession as would defeat the fair and honest purpose of the parties.
Neither of the specifications is sustained.
Judgment affirmed.